Citation Nr: 1542289	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral osteoarthritis of the knees, claimed as a knee disorder.

2.  Entitlement to service connection for thoracic and lumbar strain, claimed as middle and lower back disorder, to include as secondary to bilateral knee disorder.

3.  Entitlement to service connection for a cervical strain, claimed as upper back and neck disorder.

4.  Entitlement to service connection for bilateral ankle strains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a thoracic and lumbar strain, a cervical strain, and bilateral ankle strains are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral osteoarthritis of the knees is etiologically related to active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for bilateral osteoarthritis of the knees have been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).




III.  Analysis

The Veteran asserts that his bilateral osteoarthritis of the knees is etiologically related to active service.

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a March 2010 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with bilateral mild knee osteoarthritis.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  While the Veteran's service treatment records (STRs) are silent for any in-service injury or event related to his knees, in the March 2010 C&P examination report, the Veteran reported that he started having pain in his knees in 2002, during active service.  In a March 2014 letter, the Veteran's private physician, Dr. R. J. D., M.D., wrote that the Veteran complained of chronic knee pain for the past several years.  According to Dr. R. J. D., the Veteran reported that he endured rugged conditions, during active service, and often had to hike up and down mountains and hilly terrain while carrying backpacks with gear weighing upwards of eighty pounds.  Dr. R. J. D. wrote that he felt that the Veteran suffered from legitimate knee pain.  The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection.  

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a March 2010 C&P examination report, the examiner noted that the Veteran reported knee pain that started in 2002.  The Veteran reported that the pain was intermittent and was aggravated by standing and weather changes.  He complained that his knees clicked on both sides and that the left knee sometimes buckled and locked up.  The examiner's impression was that the Veteran had mild bilateral knee osteoarthritis and mild narrowing of the medial tibiofemoral joint of the left knee.  The examiner opined that there was no injury or treatment related to the Veteran's claim in regards to his knees and could not resolve this issue without resorting to mere speculation.  

In a March 2014 letter, the Veteran's private physician, Dr. R. J. D. wrote that he had been treating the Veteran for bilateral knee pain.  He diagnosed the Veteran with bilateral knee pain and noted that the Veteran reported that he had chronic knee pain for the last several years.  While radiographic assessment via x-rays revealed no significant arthritic changes to the bony anatomy, an examination of the Veteran revealed tenderness to palpation over the anterior aspect of the knee consistent with pathology involving the patella-femoral compartment of the knee joint.  The Veteran reported to Dr. R. J. D. that he endured rugged conditions and often had to hike up and down mountains and hilly terrain while carrying backpacks with gear weighing up to eighty pounds.  Dr. R. J. D. noted that after reviewing the Veteran's history and evaluating the Veteran's knees, he diagnosed the Veteran with bilateral chondromalacia patella.  

Dr. R. J. D. wrote that he felt that the Veteran suffered from legitimate knee pain.  He noted that there were varying grades of chondromalacia ranging from abnormal softening of the cartilage all the way to full thickness cartilage defects.  In addition, he noted that the Veteran's history of two combat tours in Afghanistan during which he hiked up and down a hilly terrain carrying weight in excess of eighty pounds certainly added to the likelihood of the diagnosis.  Dr. R. J. D. noted that it was a well-documented fact that forces across the patella-femoral joint can be as high as eight times body weight and are highest when traversing up and down steep terrain.  

After reviewing the Veteran's STRs and listening to his statements, it was Dr. R. J. D.'s opinion that the Veteran's knee conditions were related to service.  Dr. R. J. D. further noted that the only way to visually diagnose the Veteran's condition would be through a diagnostic arthroscopy which would subject the Veteran to an invasive procedure for the purpose of a diagnosis, which he did not recommend.  In conclusion, Dr. R. J. D. wrote that the Veteran's knee condition was likely exacerbated by his active service in Afghanistan.  

The Board finds this positive nexus opinion to be factually accurate, fully articulated; it also contains sound reasoning.  The private physician's opinion was fully explained and based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a May 2015 letter, the Veteran's private physical therapist, J. G., P.T., D.P.T., P.E.S., wrote that the Veteran's participation in multiple combat tours while serving in the military greatly contributed to the condition of his knees.  

The Board finds that the March 2010 C&P examination report to be of less probative weight than the March 2015 letter from Dr. R. J. D.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The March 2010 C&P examiner could not provide an opinion as to the etiology of the Veteran's bilateral osteoarthritis of the knees without resorting to speculation.  As such, the Board finds that the March 2010 C&P examination report to be of diminished probative value.  While the May 2015 letter from the Veteran's private physical therapist gave a positive nexus between the Veteran's bilateral osteoarthritis of the knees and his active service, no rationale was provided.  As such, the Board finds that the May 2015 letter from J. G. to be of limited probative value.

Based on the above analysis, the Board finds the March 2015 letter from Dr. R. J. D., which found a positive nexus between the Veteran's active service and his current bilateral osteoarthritis of the knees, and the May 2015 letter from J. G., which also found a positive nexus, but provided no rationale, to be more probative than the March 2010 C&P examiner's opinion.  Combined with the Veteran's competent and credible lay statements, the Board finds that it is at least as likely as not that the Veteran's current bilateral osteoarthritis of the knees are etiologically related to active service.


ORDER

Entitlement to service connection for bilateral osteoarthritis of the knees is granted.


REMAND

Concerning the issues of entitlement to service connection for thoracic and lumbar strain, claimed as middle and lower back disorder, to include as secondary to bilateral knee disorder, entitlement to service connection for a cervical strain, claimed as upper back and neck disorder, and entitlement to service connection for bilateral ankle strains, the Board notes that in a March 2010 C&P examination report, the VA examiner opined that he or she was not able to find any injury or treatment related to the Veteran's claims.  The examiner could not resolve the issue without resorting to mere speculation.  The examiner failed to explain why he or she could not provide the opinions without resorting to speculation, nor did he or she indicate whether there was other evidence or information that he or she could use to adequately form the opinion.  

The Board notes that simply stating that an opinion cannot be provided without resorting to mere speculation is not adequate without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Additionally, the VA examiner did not address the Veteran's lay statements and seemed to dismiss his contentions entirely.  As such, the Board finds that this opinion is inadequate and of limited probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  New VA examinations are necessary to determine if the Veteran's low back strain, cervical and neck strain, and bilateral ankle strains are etiologically related to active service, or secondarily related to the Veteran's now service-connected bilateral osteoarthritis of the knees.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his low back strain, cervical and neck strain, and bilateral ankle strains.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any back and ankle conditions found.  The claims folder must be made available to the examiner and he or she is requested to review the entire claims file in conjunction with the examinations.  The examiner should obtain a complete history of the claimed back and ankle conditions during the examinations, which should be considered and documented in the examination report.  The Board notes that the Veteran's testimony of continued back and ankle pain since separation from service has been deemed credible.  

All tests and studies deemed necessary by the examiner should be performed.  The examiners should provide diagnoses pertinent to the claimed back and ankle conditions.

a. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed low back condition is related to an injury, illness, or event sustained during service.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back strain was caused or chronically aggravated by his service-connected bilateral osteoarthritis of the knees.

c. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical or neck condition is related to an injury, illness, or event sustained during service.

d. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical strain was caused or chronically aggravated by his service-connected bilateral osteoarthritis of the knees.

e. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral ankle strains are related to an injury, illness, or event sustained during service.

f. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral ankle strains were caused or chronically aggravated by his service-connected bilateral osteoarthritis of the knees.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. A complete rationale must be provided for any opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


